DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 05 January 2022.  The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment.  Therefore, claims 2-21 remain pending in the application.  Of these, claims 2, 13 and 21 are independent.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of U.S. Patent No. US 10,902,935 (“PATENT”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claim(s) of the present application is/are either anticipated by, or would have been obvious over, the above identified claim(s) of PATENT, including the following claim(s):
2. A method, comprising: 
decoupling a first word line from a first voltage to isolate the first word line from a (with reference to claim 1 of PATENT “isolating … the first word line … from a voltage … to float the first word line from one or more voltage sources coupled with the first word line, during a first portion of a period when the first word line is deselected”), wherein the first word line reaches a second voltage associated with a digit line based at least in part on decoupling the first word line (with reference to claim 4 of PATENT “identifying a presence of short circuit fault between the first word line of the section and a digit line of the section”, thus the first word line reaches a voltage associated with the digit line due to the presence of the short circuit fault); 
determining that an access operation associated with a second word line is performed during a second portion of the period when the first word line is deselected (see substantially the same limitations in claim 1 of PATENT); and 
coupling the first word line with the first voltage during the second portion of the period when the first word line is deselected based at least in part on determining that the access operation associated with the second word line is performed during the second portion of the period when the first word line is deselected (see substantially the same limitations in claim 1 of PATENT).

Regarding claims 3-12, see substantially the same limitations in claims 1, 2, 4, 3, 5-9 and 11 of PATENT, respectively.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3, 9-11, 13, 16-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0064056 A1 (“KIM”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 2, KIM discloses a method, comprising: 
decoupling a first word line (e.g., WL1 in Fig. 16) from a first voltage (e.g., VBB21 in Figs. 15-16) to isolate the first word line from a source of the first voltage (e.g., turning off 532 in Fig. 15 decouples WL1 in Fig. 16 from VBB21, thus isolating WL1 at least from VBB21, with reference to VBN and WLi in Figs. 11 and 15 applied to WL1 in Fig. 16) during a first portion (e.g., before t21 or after t23 in Fig. 16) of a period when the first word line is deselected (e.g., the period associated with Fig. 16 when WL1 is deselected/ unselected), wherein the first word line reaches a second voltage (e.g., VSS in Fig. 16 for WL1) associated with a digit line (i.e., VSS is also a voltage associated with one of BL’s in Figs. 5 and 7, depending on data being written/ read via the BL’s; this limitation is broadly recited and thus are given its broadest reasonable interpretation in the absence of further distinguishing details in the claim) based at least in part (i.e., WL1 in Fig. 16 reaches VSS based at least in part on turning off 532 in Fig. 15);
determining that an access operation associated with a second word line is performed during a second portion (e.g., when WL2 (SEL) in Fig. 16 is high) of the period when the first word line is deselected (the period associated with Fig. 16 when WL1 is deselected/ unselected); and 
coupling the first word line (WL1 in Fig. 16) with the first voltage (VBB21) during the second portion of the period when the first word line is deselected (when WL2 (SEL) in Fig. 16 is high) based at least in part on determining that the access operation associated with the second word line is performed during the second portion of the period when the first word line is deselected (when WL2(SEL) in Fig. 16 is high).

Regarding claim 3, KIM discloses the method of claim 2, further comprising: receiving a signal (e.g., including SCS11 in Fig. 16) indicating whether the access operation is being performed with at least the second word line (with WL2 (SEL) in Fig. 16), wherein decoupling the first word line is based at least in part on receiving the signal (e.g., SCS11='H' in Fig. 16, during which SCS22='L').

Regarding claim 9, KIM discloses the method of claim 2, wherein decoupling the first word line from the first voltage comprises: 
deactivating a switching component (e.g., 532 in Fig. 15) between the first voltage and the first word line (between VBB21 in Fig. 15 and WL1 in Fig. 16, with reference to VBN and WLi in Figs. 11 and 15 applied to WL1 in Fig. 16).

Regarding claim 10, KIM discloses the method of claim 2, further comprising: 
determining that the access operation associated with the second word line is complete (e.g., when WL2 (SEL) in Fig. 16 goes low); and 
decoupling the first word line from the first voltage during a third portion (e.g., after t23 in Fig. 16) of the period when the first word line is deselected (the period associated with Fig. 16 when WL1 is deselected/ unselected) based at least in part on determining that the access operation associated with the second word line is complete (i.e., after WL2 (SEL) in Fig. 16 goes low).

Regarding claim 11, KIM discloses the method of claim 2, further comprising: 
biasing the first word line with a negative voltage based at least in part on coupling the first word line with the first voltage (i.e., VBB21 in Fig. 16 is negative).

Regarding independent claim 13, KIM discloses an apparatus comprising: 
memory cells (e.g., MC’s in Figs. 5 and 7); 
digit lines (e.g., BL’s in Figs. 5 and 7); 
a first word line (e.g., WL1 in Fig. 16) and a second word line (e.g., WL2 (SEL) in Fig. 16) each configured to selectively couple a respective portion of the memory cells with a respective portion of the digit lines (e.g., with reference to MC’s and BL’s in Figs. 5 and 7 respectively coupled with WL1 and WL2); and 

decouple the first word line from a first voltage (e.g., VBB21 in Figs. 15-16) to isolate the first word line from a source of the first voltage (e.g., turning off 532 in Fig. 15 decouples WL1 in Fig. 16 from VBB21, thus isolating WL1 at least from VBB21, with reference to VBN and WLi in Figs. 11 and 15 applied to WL1 in Fig. 16) during a first period (e.g., before t21 or after t23 in Fig. 16) of a standby state of the first word line (e.g., associated with Fig. 16 in which WL1 is in standby/ unselected), the standby state corresponding to a state in which the memory cells are not accessed using the first word line (i.e., WL1 in Fig. 16 is not a selected WL for accessing memory cells), wherein the first word line reaches a second voltage (e.g., VSS in Fig. 16 for WL1) associated with a digit line (i.e., VSS is also a voltage associated with one of BL’s in Figs. 5 and 7, depending on data being written/ read via the BL’s; this limitation is broadly recited and thus are given its broadest reasonable interpretation in the absence of further distinguishing details in the claim) based at least in part on decoupling the first word line (i.e., WL1 in Fig. 16 reaches VSS based at least in part on turning off 532 in Fig. 15);
determine that an access operation associated with the second word line is performed during a second period (e.g., when WL2 (SEL) in Fig. 16 is high) of the standby state (associated with Fig. 16 in which WL1 is in standby/ unselected); and 
couple the first word line (WL1 in Fig. 16) with the first voltage (VBB21) during the second period of the standby state for the first word line (when WL2 (SEL) in Fig. 16 is high) based at least in part on determining that the access operation associated with the second word line is being performed (when WL2 (SEL) in Fig. 16 is high).

Regarding claim 16, KIM discloses the apparatus of claim 13, wherein, to decouple the first word line from the first voltage, the controller is further operable to: 
deactivate a switching component (e.g., 532 in Fig. 15) between the first voltage and the first word line (between VBB21 in Fig. 15 and WL1 in Fig. 16, with reference to VBN and WLi in Figs. 11 and 15 applied to WL1 in Fig. 16).

Regarding claim 17, KIM discloses the apparatus of claim 13, wherein the controller is further operable to: 
bias the first word line with a negative voltage based at least in part on coupling the first word line with the first voltage (i.e., VBB21 in Fig. 16 is negative).

Regarding claim 18, KIM discloses the apparatus of claim 12, wherein the controller is further operable to: 
decouple a third word line from the first voltage (e.g., decouple WL3 in Fig. 16 from VBB21) during the first period (before t21 or after t23 in Fig. 16) of the standby state (associated with Fig. 16 in which WL1 is in standby/ unselected); and 
couple the third word line (WL3) with the first voltage (VBB21) during the second period (when WL2 (SEL) in Fig. 16 is high) of the standby state (associated with Fig. 16 in which WL1 is in standby/ unselected) based at least in part on determining that the access operation is being performed (when WL2 (SEL) in Fig. 16 is high).

Regarding claim 20, KIM discloses the apparatus of claim 13, wherein the controller is 
receive a signal (e.g., including SCS11 in Fig. 16) indicating whether the access operation is being performed with at least one word line of a section of a memory device (e.g., with WL2 (SEL) in Fig. 16, within 640 in Fig. 8) that includes the first word line (WL1 in Fig. 16) and the second word line (WL2 (SEL) in Fig. 16).

Regarding independent claim 21, KIM discloses an apparatus comprising:
memory cells (e.g., MC’s in Fig. 5 and 7);
a set of access lines comprising a first access line (e.g., WL1 in Fig. 16) and a second access line (e.g., WL2 (SEL) in Fig. 16), the first access line configured to activate cell selection components associated with a set of the memory cells (e.g., with reference to MC’s in Figs. 5 and 7 coupled with WL1) and the second access line configured to activate cell selection components associated with a different set of the memory cells (e.g., with reference to MC’s in Figs. 5 and 7 coupled with WL2); and
a circuit configured to:
receive a signal (e.g., including SCS11 in Fig. 16) indicating whether an access operation is being performed with at least the second access line (with WL2 (SEL) in Fig. 16); and
couple the first access line (WL1 in Fig. 16) with a voltage source associated with a first voltage (e.g., for VBB21) based at least in part on the signal indicating that the access operation is being performed (e.g., SCS11='L' in Fig. 16, during which SCS22='H'); or
decouple the first access line from the voltage source associated with the first voltage to isolate the first access line (e.g., turning off 532 in Fig. 15 decouples WL1 in Fig. 16 from VBB21, thus isolating WL1 at least from VBB21, with reference to VBN and WLi in Figs. 11 and 15 applied to WL1 in Fig. 16) based at least in part on the signal indicating that the access operation is not being performed (e.g., SCS11='H' in Fig. 16, during which SCS22='L'), wherein the first access line reaches a second voltage (e.g., VSS in Fig. 16 for WL1) associated with a digit line (i.e., VSS is also a voltage associated with one of BL’s in Figs. 5 and 7, depending on data being written/ read via the BL’s; this limitation is broadly recited and thus are given its broadest reasonable interpretation in the absence of further distinguishing details in the claim) based at least in part on decoupling the first access line (i.e., WL1 in Fig. 16 reaches VSS based at least in part on turning off 532 in Fig. 15).

-------------------------------------
Claims 2-7 and 9-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0245283 A1 (“VOGELSANG”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 2, VOGELSANG discloses a method, comprising: 
decoupling a first word line (e.g., a WL associated with 506, 510 and 514 in Fig. 7, with reference to WL in Fig. 5) from a first voltage (e.g., VNWLL in Fig. 5) to isolate the first word line from a source of the first voltage (e.g., turning off 308 and 314 in Fig. 5 decouples WL from VNWLL, thus isolating WL at least from VNWLL, as applied to the WL associated with 506, 510 and 514 in Fig. 7) during a first portion (e.g., before 520, 522 or after 530, 532 in Fig. 7, during which 506 and 510 are low) of a period when the first word line is deselected (e.g., the period associated with Fig. 7 when the WL associated with 506, 510 and 514 is a deselected/ inactive WL), wherein the first word line reaches a second voltage (e.g., GND in Fig. 12 for “Inactive WL with short” in column 804) associated with a digit line (i.e., GND is also a voltage associated with “BL at bad column in array with short …” in column 804 of Fig. 12; this limitation is broadly recited and thus are given its broadest reasonable interpretation in the absence of further distinguishing details in the claim) based at least in part on decoupling the first word line (i.e., based at least in part on turning off 308 and 314 in Fig. 5);
determining that an access operation associated with a second word line (e.g., a WL associated with 504, 508 and 512 in Fig. 7) is performed during a second portion (e.g., after 518, 524 in Fig. 7) of the period when the first word line is deselected (the period associated with Fig. 7 when the WL associated with 506, 510 and 514 is a deselected/ inactive WL); and 
coupling the first word line with the first voltage (e.g., turning on 308 and/or 314 in Fig. 5 couples WL with VNWLL, as applied to the WL associated with 506, 510 and 514 in Fig. 7) during the second portion (after 518, 524 in Fig. 7, during which 506 and 510 are high) of the period when the first word line is deselected (the period associated with Fig. 7 when the WL associated with 506, 510 and 514 is a deselected/ inactive WL) based at least in part on determining that the access operation associated with the second word line is performed during the second portion (after 518, 524 in Fig. 7) of the period when the first word line is deselected (the period associated with Fig. 7 when the WL associated with 506, 510 and 514 is a deselected/ inactive WL).

Regarding claim 3, VOGELSANG discloses the method of claim 2, further comprising:
receiving a signal (e.g., including 504, 512 in Fig. 7) indicating whether the access operation is being performed with at least the second word line (with the WL associated with 504, 508 and 512 in Fig. 7, as a selected WL for access), wherein decoupling the first word line is based at least in part on receiving the signal (e.g., 504 in Fig. 7 being high and 512 being low, during which 506 and 510 are low).

Regarding claim 4, VOGELSANG discloses the method of claim 2, further comprising: 
identifying that the first word line is associated with a fault (e.g., with reference to bMWL (FAIL MWL) 506 in Fig. 7, as applied to the WL associated with 506, 510 and 514 in Fig. 7), wherein decoupling the first word line is based at least in part on identifying the first word line is associated with the fault (e.g., with reference to bMWL (FAIL MWL) 506 in Fig. 7).

Regarding claim 5, VOGELSANG discloses the method of claim 4, wherein identifying that the first word line is associated with the fault comprises: 
identifying a presence of short circuit fault between the first word line and the digit line (e.g., with reference to “WL with short”, “MWL with short” and “BL at bad column in array with short” in Fig. 12, paragraph [0018] “memory array shorts” and paragraph [0001] “shorts in a memory array…that pull the bit lines to ground or to the negative word line low voltage level”, thus shorting to WL at GND or VNWLL).

Regarding claim 6, VOGELSANG discloses the method of claim 2, further comprising: 
deselecting the first word line based at least in part on identifying that the first word line is associated with a fault (e.g., with reference to bMWL (FAIL MWL) 506 in Fig. 7, as applied to the WL associated with 506, 510 and 514 in Fig. 7), wherein decoupling the first word line is based at least in part on deselecting the first word line (since the WL associated with 506, 510 and 514 is a deselected WL).

Regarding claim 7, VOGELSANG discloses the method of claim 4, wherein identifying that the first word line is associated with the fault comprises: 
receiving an indication of memory addresses having short circuit faults (e.g., from 752 in Fig. 11, with reference to paragraph [0018] “memory array shorts”); and 
determining that the first word line is indicated in the received indication (e.g., via 756 and 764 in Fig. 11, with reference to FAIL_MWL 116), wherein decoupling the first word line is based at least in part on determining that the first word line is indicated in the received indication (e.g., with reference to FAIL_MWL 116 in Fig. 11 and bMWL (FAIL MWL) 506 in Fig. 7, as applied to the WL associated with 506, 510 and 514 in Fig. 7).

Regarding claim 9, VOGELSANG discloses the method of claim 2, wherein decoupling the first word line from the first voltage comprises: 
deactivating a switching component (e.g., 308 and 314 in Fig. 5) between the first voltage (VNWLL) and the first word line (WL in Fig. 5, as applied to the WL associated with 506, 510 and 514 in Fig. 7).

Regarding claim 10, VOGELSANG discloses the method of claim 2, further comprising: 
determining that the access operation associated with the second word line is complete (e.g., associated with 528, 534 in Fig. 7); and 
decoupling the first word line from the first voltage during a third portion (e.g., after 528, 534 in Fig. 7, during which 506 and 510 are low) of the period when the first word line is deselected (the period associated with Fig. 7 when the WL associated with 506, 510 and 514 is a deselected WL) based at least in part on determining that the access operation associated with the second word line is complete (after 528, 534 in Fig. 7).

Regarding claim 11, VOGELSANG discloses the method of claim 2, further comprising: 
biasing the first word line with a negative voltage based at least in part on coupling the first word line with the first voltage (i.e., VNWLL in Fig. 5 is negative).

Regarding claim 12, VOGELSANG discloses the method of claim 2, further comprising: 
identifying that a third word line of a section of the memory device that includes the first word line and the second word line is not associated with a fault (e.g., another WL associated with bMWL (GOOD MWL) 504, 510 and 514 in Fig. 7); and 
coupling the third word line of the section of the memory device with the first voltage (i.e., the another WL associated with 504, 510 and 514 in Fig. 7 includes 504 being high before 518 to turn on 308 in Fig. 5 and also includes 510 being high after 522 to turn on 314 in Fig. 5, thus coupling WL with VNWLL during both period portions).

Regarding independent claim 13, VOGELSANG discloses an apparatus comprising: 
memory cells (e.g., 38 in Figs. 1 and 2); 
digit lines (e.g., 36 in Figs. 1 and 2); 
a first word line (e.g., a WL associated with 506, 510 and 514 in Fig. 7) and a second word line (e.g., a WL associated with 504, 508 and 512 in Fig. 7) each configured to selectively couple a respective portion of the memory cells with a respective portion of the digit lines (e.g., with reference to 38 and 36 in Figs. 1 and 2 respectively coupled with the above WL’s); and 
a controller operable to: 
decouple the first word line (the WL associated with 506, 510 and 514 in Fig. 7, with reference to WL in Fig. 5) from a first voltage (e.g., VNWLL in Fig. 5) to isolate the first word line from a source of the first voltage (e.g., turning off 308 and 314 in Fig. 5 decouples WL from VNWLL, thus isolating WL at least from VNWLL, as applied to the WL associated with 506, 510 and 514 in Fig. 7) during a first period (e.g., before 520, 522 or after 530, 532 in Fig. 7, during which 506 and 510 are low) of a standby state of the first word line (e.g., associated with Fig. 7 in which the WL associated with 506, 510 and 514 is in standby/ deselected/ inactive), the standby state corresponding to a state in which the memory cells are not accessed using the first (i.e., the WL associated with 506, 510 and 514 in Fig. 7 is not a selected WL for accessing memory cells), wherein the first word line reaches a second voltage (e.g., GND in Fig. 12 for “Inactive WL with short” in column 804) associated with a digit line (i.e., GND is also a voltage associated with “BL at bad column in array with short …” in column 804 of Fig. 12; this limitation is broadly recited and thus are given its broadest reasonable interpretation in the absence of further distinguishing details in the claim) based at least in part on decoupling the first word line (i.e., based at least in part on turning off 308 and 314 in Fig. 5); 
determine that an access operation associated with the second word line (the WL associated with 504, 508 and 512 in Fig. 7) is performed during a second period (e.g., after 518, 524 in Fig. 7) of the standby state (associated with Fig. 7 in which the WL associated with 506, 510 and 514 is in standby/ deselected/ inactive); and 
couple the first word line with the first voltage (e.g., turning on 308 and/or 314 in Fig. 5 couples WL with VNWLL, as applied to the WL associated with 506, 510 and 514 in Fig. 7) during the second period (after 518, 524 in Fig. 7, during which 506 and 510 are high) of the standby state for the first word line (associated with Fig. 7 in which the WL associated with 506, 510 and 514 is in standby/ deselected/ inactive) based at least in part on determining that the access operation associated with the second word line is being performed (after 518, 524 in Fig. 7).

Regarding claim 14, VOGELSANG discloses the apparatus of claim 13, wherein the controller is further operable to: 
identify a fault associated with the first word line (e.g., with reference to bMWL (FAIL MWL) 506 in Fig. 7, as applied to the WL associated with 506, 510 and 514 in Fig. 7); and 
initiate the standby state for the first word line (i.e., the WL associated with 506, 510 and 514 in Fig. 7 is a deselected WL in standby) based at least in part on identifying the fault associated with the first word line (e.g., with reference to bMWL (FAIL MWL) 506 in Fig. 7).

Regarding claim 15, VOGELSANG discloses the apparatus of claim 13, wherein the controller is further operable to: 
identify a fault associated with the first word line (e.g., with reference to bMWL (FAIL MWL) 506 in Fig. 7, as applied to the WL associated with 506, 510 and 514 in Fig. 7); and 
decouple the first word line from the first voltage during the first period of the standby state based at least in part on identifying the fault associated with the first word line (e.g., with reference to bMWL (FAIL MWL) 506 in Fig. 7).

Regarding claim 16, VOGELSANG discloses the apparatus of claim 13, wherein, to decouple the first word line from the first voltage, the controller is further operable to: 
deactivate a switching component (e.g., 308 and 314 in Fig. 5) between the first voltage (VNWLL) and the first word line (WL in Fig. 5, as applied to the WL associated with 506, 510 and 514 in Fig. 7).

Regarding claim 17, VOGELSANG discloses the apparatus of claim 13, wherein the controller is further operable to: 
bias the first word line with a negative voltage based at least in part on coupling the first (i.e., VNWLL in Fig. 5 is negative).

Regarding claim 18, VOGELSANG discloses the apparatus of claim 13, wherein the controller is further operable to: 
decouple a third word line (e.g., another WL associated with 506, 510 and 514 in Fig. 7, with reference to WL in Fig. 5, with reference to paragraphs [0055] and [0056] “fail MWL addresses”, implying multiple failed word lines) from the first voltage (VNWLL) during the first period of the standby state (before 520, 522 in Fig. 7, during which 506 and 510 are low); and 
couple the third word line with the first voltage during the second period of the standby state (after 518, 524 in Fig. 7, during which 506 and 510 are high) based at least in part on determining that the access operation is being performed (after 518, 524 in Fig. 7).

Regarding claim 19, VOGELSANG discloses the apparatus of claim 13, wherein the controller is further operable to: 
identify that a fourth word line is not associated with a fault (e.g., another WL associated with bMWL (GOOD MWL) 504, 510 and 514 in Fig. 7); and 
couple the fourth word line with the first voltage during the first period and the second period of the standby state based at least in part on the identification that the fourth word line is not associated with the fault (i.e., the another WL associated with 504, 510 and 514 in Fig. 7 includes 504 being high before 518 to turn on 308 in Fig. 5 and also includes 510 being high after 522 to turn on 314 in Fig. 5, thus coupling WL with VNWLL during both periods).

Regarding claim 20, VOGELSANG discloses the apparatus of claim 13, wherein the controller is further operable to:
receive a signal (e.g., including 504, 512 in Fig. 7) indicating whether the access operation is being performed with at least one word line of a section of a memory device (e.g., with the WL associated with 504, 508 and 512 in Fig. 7, as a selected WL for access, within 32 in Figs. 1 and 3) that includes the first word line (the WL associated with 506, 510 and 514 in Fig. 7) and the second word line (the WL associated with 504, 508 and 512 in Fig. 7).

Regarding claim independent 21, VOGELSANG discloses an apparatus comprising: 
memory cells (e.g., 38 in Figs. 1 and 2); 
a set of access lines comprising a first access line (e.g., a WL associated with 506, 510 and 514 in Fig. 7) and a second access line (e.g., a WL associated with 504, 508 and 512 in Fig. 7), the first access line configured to activate cell selection components associated with a set of the memory cells (e.g., with reference to 38 in Figs. 1 and 2 coupled with the WL associated with 506, 510 and 514 in Fig. 7) and the second access line configured to activate cell selection components associate with a different set of the memory cells (e.g., with reference to 38 in Figs. 1 and 2 coupled with the WL associated with 504, 508 and 512 in Fig. 7); and 
a circuit configured to: 
receive a signal (e.g., including 504, 512 in Fig. 7) indicating whether an access operation is being performed with at least the second access line (with the WL associated with 504, 508 and 512 in Fig. 7, as a selected WL for access); and 
couple the first access line (the WL associated with 506, 510 and 514 in Fig. 7, with reference to WL in Fig. 5) with a voltage source associated with a first voltage (e.g., for VNWLL in Fig. 5) based at least in part on the signal indicating that the access operation is being performed (i.e., 504 in Fig. 7 being low and 512 being high, during which 506 and 510 are high); or 
decouple the first access line from the voltage source associated with the first voltage to isolate the first access line (e.g., turning off 308 and 314 in Fig. 5 decouples WL from VNWLL, thus isolating WL at least from VNWLL, as applied to the WL associated with 506, 510 and 514 in Fig. 7) based at least in part on the signal indicating that the access operation is not being performed (i.e., 504 in Fig. 7 being high and 512 being low, during which 506 and 510 are low), wherein the first access line reaches a second voltage (e.g., GND in Fig. 12 for “Inactive WL with short” in column 804) associated with a digit line (i.e., GND is also a voltage associated with “BL at bad column in array with short …” in column 804 of Fig. 12; this limitation is broadly recited and thus are given its broadest reasonable interpretation in the absence of further distinguishing details in the claim) based at least in part on decoupling the first access line (i.e., based at least in part on turning off 308 and 314 in Fig. 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0245283 A1 (“VOGELSANG”) in view of US 2004/0153843 A1 (“KAISER”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 8, VOGELSANG discloses the method of claim 7, further comprising: a value in response to determination that the first word line is indicated in the received indication (i.e., the result of the comparison within 756 in Fig. 11, with reference to paragraph [0056] “redundancy hit” and FAIL_MWL in Figs. 3, 7 and 11).
VOGELSANG does not disclose that the above value is latched.
However, latching such row address comparison result value was a common practice in the art, in order to effectively capture and hold such value for subsequent control logic operations (see, as an exemplary reference in the art, KAISER, the compare result latch 16 in the figure and paragraph [0011]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to latch the result value of the row address comparison result in VOGELSANG (within 756 in Fig. 11), since latching such row address comparison result value was a common practice in the art, in order to effectively capture and hold such value for subsequent control logic operations (see, as an exemplary reference in the art, KAISER, the compare result latch 16 in the figure and paragraph [0011]).


Response to Arguments
Applicant’s arguments/ comments in Remarks, filed 05 January 2022, have been considered.  
Regarding the double patenting rejections, the amended claims, at least those indicated in the above double patenting rejections, are still deemed to be either anticipated by or would have been obvious over the cited patent claims.  See the double patenting rejections above for more details.
The previous 35 USC 112(b) rejections have been withdrawn in light of the applicant’s amendments.
Regarding the previous 35 USC 102 rejections, the applicant’s arguments pertain to the applicant’s amendments (see page 10 through the top of page 12 of Remarks) which have been addressed in the rejections above.  As indicated in the rejections, the added limitations in independent claims 2, 13 and 21 as amended are broadly recited and thus are given its broadest reasonable interpretation in the absence of further distinguishing details in the claims.  See the 35 USC 102 rejections above for more details.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824